DETAILED ACTION
Status of the Application
	Applicants’ Amendment and Response to Election/Restriction dated 03/02/2021 are acknowledged.  Applicants’ Terminal Disclaimer approved 03/11/2021 is also acknowledged.  In the Amendment, claims 13, 16, 17, and 21 were amended.  Claims 22-30 were newly added.  In the Response to Election/Restriction, Applicants elected Group II (claims 13, 14, 16, and new claims 22-30) without traverse.  Applicants have overcome all rejections with the Examiner’s Amendment (see below) and approved Terminal Disclaimer.  Furthermore, claims 17-21 have been rejoined with elected Group II.  With the Examiner’s Amendment, claims 13, 14, and 17-31 are pending and have been allowed.
Information Disclosure Statement
The information disclosure statements submitted on 09/30/2019 and 11/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 Forms.
Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	Claims 13, 14, 17, 24, and 27 are amended to clarify the claimed subject matter.
	Claim 16 has been cancelled.
	Claim 31 has been newly added.
	
	In claim 13, line 2, delete “a person in need thereof” and substitute therefor - - - a person in need thereof via the respiratory tract - - -.  

	In claim 13, line 8, delete “consisting of 15-20°C/35-45% RH” and substitute therefor - - - consisting of 15-20°C/35-45% relative humidity (RH) - - -.

	In claim 14, line 1, delete “further comprising clopidogrel” and substitute therefor - - - wherein the dry powder composition further comprises clopidogrel - - -.

	In claim 17, line 2, delete “a subject in need thereof” and substitute therefor - - - a subject in need thereof via the respiratory tract - - -.    

	In claim 24, line 1, delete “dry particles have a MMAD” and substitute therefor - - - dry particles have a median mass aerodynamic diameter (MMAD) - - -.

	In claim 27, line 1, delete “wherein the APSD” and substitute therefor - - - 

	In claim 27, line 2, delete “a NGI” and substitute therefor - - - a Next Generation Impactor - - -.

	Claim 31 is newly added as follows:

31.	(New)  The drug delivery system of claim 13, wherein the dry powder inhaler comprises:
	a housing defining a chamber having one or more air inlets, and one or more air outlets;
	the chamber sized to receive a capsule which contains the dry powder composition;
	a puncturing mechanism in the housing for creating one or more openings in the capsule; 
	an optional shield covering at least two but not all of the air inlets, wherein the optional shield comprises one or two or more covering portions, each covering portion covering at least one inlet, whereby the optional shield prevents blockage of at least two air inlets by a user grasping the apparatus; and
	an end section associated with the housing, the end section sized and shaped to be received in a user's mouth or nose so that the user may inhale through the end section to aerosolize the dry powder composition and to inhale aerosolized dry powder composition that has exited the capsule.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the closest prior art of record (Morton et al., US20080220078, and Bosch et al., US20140065219, both cited in Information Disclosure Statements dated 09/30/2019) does not teach or fairly suggest that a dry powder formulation comprising acetylsalicylic acid (ASA) co-micronized with magnesium stearate in the claimed amounts would exhibit enhanced stability and be effective in treating an inflammatory condition or thrombotic event in a subject through administration via the respiratory tract.  Applicants persuasively demonstrated that the presently claimed methods comprise the administration of formulations that are unexpectedly stable and resistant to hydrolytic degradation at the claimed conditions (see Examples 1-4 of the instant specification).  Applicants also persuasively argued in parent U.S. Patent Application No. 15/716,492 (issued as U.S. Patent No. 10,195,147) that the prior art before the effective filing date of the instant application taught away from combining acetylsalicylic acid with magnesium stearate in the claimed amounts for purposes of producing a stable dry powder.	
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 13, 14, and 17-31 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615